Title: To George Washington from Benjamin Stoddert, 28 August 1780
From: Stoddert, Benjamin
To: Washington, George


                        
                            Sir
                            War Office August 28th 1780
                        
                        From the want of regularity in issuing the commissions for the Army, previous to the resolve of Congress
                            vesting that business in the board—there is no register, nor any thing else sufficiently authentic to refer to, without
                            reading over all the Journals of Congress—to find out the Officers whose names are to be reported agreeable to the
                            inclosed resolution.
                        The board therefore take the liberty to request your Excellency will be pleased to furnish them with such
                            information as you can readily do on the Subject. It is presumed that the Officers of the Addl & Independent Corps
                            & Corps of Artillery & Cavalry belonging to any of the thirteen United States, are to be considered as
                            belonging to the quota’s of the states of which they are Citizens, under the resolution of March 15. 1779.
                        The Officers from Canada of Col. Hazens & Col. Livingstons Regts—of such Independent Corps as are
                            composed of Foreigners—& the Foreign Officers attached to the Army at large, are those whose names are now wanted.
                            Perhaps too the Aides de Camp who do not hold commissions in the line, should be considered on this occasion. I have the
                            honor to be with the highest respect Yr Excellency’s Most Obed. Most Hble Servt
                        
                            by ord. Ben. Stoddert
                            Secy
                        
                        
                            The board are possessed of returns of Col. Hazens & Livingstons Regts—but there may have been
                                alterations since the returns were made.
                        
                    